Citation Nr: 1545572	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 1990, for the grant of service connection for a lumbar spine disability, currently diagnosed as degenerative disc disease of the lumbar spine (claimed as lumbar spine strain).

2.  Whether there was clear and unmistakable error (CUE) in an August 1967 rating decision that denied entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to September 1962 and from August 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A notice of disagreement was received in December 2010, a statement of the case was issued in March 2014 and a VA Form 9 was received in March 2014.

Importantly, the Board notes that service connection is in effect for a lumbar spine disability, effective April 23, 1990.  See e.g. April 1994 rating decision, March 2003 Board decision.  It appears that beginning in October 1998, the RO has incorrectly listed the effective date of this disability as November 1997.  The Board notes that while a January 1998 rating decision codesheet correctly indicates the effective dates were April 23, 1990 for a 40 percent rating and November 12, 1997 for a 60 percent rating, beginning in October 1998, the RO erroneously dropped the period of time prior to November 12, 1997, when the Veteran was rated as 40 percent disabling.   The Board notes that this should be corrected, and the current appeal is therefore recharacterized as entitlement to an effective date prior to April 23, 1990.

The issue of whether there was CUE in an August 1967 rating decision that denied entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1967, the RO denied a claim for entitlement to service connection for a back injury.  

2.  In March 1994, the Board granted service connection for a low back disorder on the basis of new and material evidence; in an April 1994 rating decision, the RO assigned an effective date of April 23, 1990 for the grant of service connection.
 
3.  In a March 2003 decision, the Board denied an effective date prior to April 23, 1990, for the grant of service connection for a low back disability.
 
4.  In April 2010 and June 2010, VA received statements from the Veteran construed as a request for an effective date earlier than April 23, 1990, for the grant of service connection for a low back disability. 
 
5.  The Veteran's freestanding claim for an earlier effective date is legally barred. 


CONCLUSIONS OF LAW

1.  The March 2003 Board decision which denied an effective date prior to April 23, 1990, for the grant of entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7104 (West 2014). 
 
2.  The Veteran's freestanding claim for an effective date earlier than April 23, 1990, for the award of service connection for a low back disability must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

II.  Entitlement to an Effective Date Earlier than April 23, 1990 for the Grant of Service Connection of a Lumbar Spine Disability, Currently Diagnosed as Degenerative Disc Disease of the Lumbar Spine (Claimed as Lumbar Spine Strain)

The Veteran seeks entitlement to an effective date earlier than April 23, 1990 for the grant of service connection for a lumbar spine disability.  He has continually asserted that an August 1967 rating decision contained clear and unmistakable error (CUE).

The administrative history of this claim is as follows: in an August 1967 rating decision, the RO denied a claim for service connection for "a back injury."  In September 1967, a timely notice of disagreement was received, and in December 1967, a statement of the case was issued.  However, a timely substantive appeal was not received, and the RO's decision became final.  See 38 C.F.R. §§ 3.104(a), 19.112 (1967).

In March 1994, the Board granted service connection for a low back disorder, and denied the Veteran's claim that the RO's August 1967 decision contained CUE.  An April 1994 rating decision implemented the Board's decision granting service connection and assigned an effective date of April 23, 1990.  The portion of the Board's decision denying the CUE claim was vacated by the Court of Appeals for Veterans Claims (Court) in a July 1996 Memorandum Decision.  In March 1997, the Board again denied the CUE claim.  This decision is final.

In March 2003, the Board denied entitlement to an effective date earlier than April 23, 1990 for the grant of service connection for the lumbar spine disability as well as the Veteran's claim asserting CUE in the August 1967 rating decision.  The Veteran did not appeal the March 2003 Board decision.  This decision is final.  See 38 U.S.C.A. § 7105(c) (2014).  

A.  Legal Criteria

Finality

Unappealed Board decisions are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  A Board decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A.  

The Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997). 

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2). 

For cases where a Veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993). 

Consistent with the above-described prior case law, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and a Veteran could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date. 

B.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As stated previously, historically, in an application dated in June 1967, the Veteran filed a claim for entitlement to service connection for a back injury.  In an August 1967 rating decision, the RO denied his claim.  The Veteran filed a notice of disagreement, a statement of the case was issued, however, a substantive appeal was not received and the RO's decision became final.  In March 1994, the Board granted service connection for a low back disorder, and denied the Veteran's claim that the RO's August 1967 decision contained CUE.  An April 1994 rating decision implemented the Board's decision granting service connection and assigned an effective date of April 23, 1990.  The portion of the Board's decision denying the CUE claim was vacated by the Court of Appeals for Veterans Claims (Court) in a July 1996 Memorandum Decision.  In March 1997, the Board again denied the CUE claim.  This decision is final.

In March 2003, the Board denied entitlement to an effective date earlier than April 23, 1990 for the grant of service connection for the lumbar spine disability as well as the Veteran's claim asserting CUE in the August 1967 rating decision.  The Veteran did not appeal the March 2003 Board decision.  

There has been no allegation or finding of CUE in the March 2003 Board decision.  As such, the March 2003 Board decision is final.  38 U.S.C.A. § 7104.  Additionally, as noted above, when the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  As such, the prior rating decision is subsumed by the March 2003 Board decision, and therefore, no claim of CUE can exist with respect to this RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997). 

In April 2010 and June 2010, VA received statements from the Veteran construed as a request for an effective date earlier than April 23, 1990, for the grant of service connection for a low back disability.  The RO subsequently denied the claim in an August 2010 rating decision and March 2014 statement of the case.  The Board notes that VA had no authority to adjudicate this freestanding earlier effective date claim.  The Court has held that once a decision assigning (or affirming an appeal) an effective date has become final, as is the case here with the March 2003 Board decision which affirmed the assignment of an effective date of April 23, 1990, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed (Board) decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.   

Finally, if the Veteran believes that the Board committed CUE in the March 2003 Board decision, the proper way to assert error in a final Board decision would be through an allegation, brought to the Board, that a prior decision of the Board contained CUE.  The Board expresses no opinion on the eventual success of such a motion. 

As an award granted on a reopened claim for entitlement to an earlier effective date may not be made effective prior to the date of the reopened claim, there is no legal basis for the Veteran's claim to reopen his claim for an earlier effective date.  

As noted above, the Court has held that because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Leonard, 405 F.3d 1333 at 1337 (indicating that "no matter how [the Veteran] tries to define "effective date," the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date).  

The Veteran has not asserted CUE in the March 2003 Board decision.  As in this case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).


ORDER

The claim for an effective date prior to April 23, 1990, for the award of service connection for a low back disability, is dismissed.


REMAND

In June 2014, the RO issued a rating decision denying the Veteran's claim of CUE in an August 1967 rating decision.

In August 2014, a statement was received from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a SOC with respect to the issue of whether there was clear and unmistakable error (CUE) in an August 1967 rating decision that denied entitlement to service connection for a lumbar spine disorder.

2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.  

The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


